Title: From Thomas Jefferson to La Rouerie, 16 September 1788
From: Jefferson, Thomas
To: La Rouërie, Armand Charles Tuffin, Marquis de (Col. Armand)


          
            
              Sir
            
            Paris Sep. 16. 1788.
          
          On receiving the first letters which you did me the honor to write to me on the arrears due to you from the United states, I informed you that I had nothing to do in the money department, that the subject of your letters belonged altogether to the Treasury board, and to Mr. Grand their banker here, to the former of whom I forwarded your letters. As I felt an anxiety however that the foreign officers should be paid, I took the liberty of pressing the Treasury board from time to time to exert themselves for that effect; and I availed myself of an opportunity, which occurred last spring, of setting on foot measures which, with their approbation, might furnish the means of effecting this paiment. So far my information to you went, and I added a supposition that the Treasury board would probably give orders on the subject in the course of the month of July. But I made you no promise: it would have been strange if I had. Nor does my office, nor any thing I have ever said or done, subject me to the demand of immediate paiment, which you are pleased to make on me, nor call on me for any declarations or answers positive or negative.
          Finding that my interference, which was friendly only, and  avowed to be inofficial, has given occasion to your letter of yesterday in a stile which I did not expect, and to which I can have no motive for further exposing myself, I must take the liberty of desiring that the correspondence between us on this subject may cease.
          I presume that the certificate given you points out the person, here or elsewhere, to whom your applications are to be made, and that he will inform you when he receives orders on your subject. I am Sir Your humble servant,
          
            Th: Jefferson
          
        